DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicants’ claim amendments and arguments filed February 14, 2021.  Claims 1, 6, 7, 10, 11, and 15 are currently amended.  Claims 2-5, 8, 9, 13, 14, and 16-21 are canceled.  Claims 1, 6, 7, 10-12, and 15 are pending review in this correspondence.

Response to Amendment
 	The objection to claim 1 for a typographical error is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 1-6 and 17 as being anticipated by Prentice et al (US 2006/0008390 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1-3, 7, 14, 15, and 17 as being anticipated by Lalin (USP 4,389,372) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1-3, 12, 14, and 15 as being anticipated by Ford et al (US 2010/0154207 A1) is modified in view of applicant’s claim amendments and cancelations.
	Rejection of claim 1 as being anticipated by Padden et al (USP 5,319,986) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 7 as being unpatentable over Prentice et al (US 2006/0008390 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 10 and 11 as being unpatentable over Padden et al (USP 5,319,986) in view of Kishkovich et al (US 2004/0166679 A1) is withdrawn in view of applicant’s claim amendments and 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, “a holder frame” has been recited in line 3 and line 14.  It is unclear if, in line 14, the applicant is intending to refer to the same holder frame recited in line 3, or the applicant is intending to recite the inclusion of a second holder frame.  For the purposes of examination, the examiner is interpreting recitation in line 14 to be the same holder frame of line 3.
Claims 6, 7, 10-12, and 15 are dependent upon claim 1, and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al (US 2010/0154207 A1).
	With respect to claim 1, Ford discloses a sorbent tube holder for securing a sorbent tube position in a fluid-flow system, the sorbent tube holder comprising:
	A holder frame (first and second slide rods 108 and 110, See Fig. 1 and Para. 0037) having first and second pipe connection elements (first fluid conduit 40 and second fluid conduit 47; See Fig. 2A and Paras. 0020 and 0022) which define a tube mounting axis;
	First and second mounting sleeve portions (first fitting assembly 30 and second fitting assembly 32, See Fig. 2A and Para. 0018) each having first and second opposed ends (first fitting assembly 30 has first and second ends 35 and 37, See Para. 0018; second fitting assembly 32 has first and second ends 64 and 65, See Para. 0022), the first and second mounting sleeve portions being releasably engageable with the first and second pipe connection elements respectively (elements 40 and 47 are threadably mated with the first and second assemblies, See Paras. 0022-0023);
	Each of the first and second mounting sleeve portions including a clamping element which provides a releasable tube retaining force (clamp assembly 90; See Figs. 1 and 2A and Paras. 0016, 0019-0020 for discussion of first and second clamp arms 92 and 94);

	the holder frame being configured to prevent or limit movement of the first and second mounting sleeve portions perpendicular to the tube mounting axis (See Para. 00367 for discussion of how first and second slide rods 108 and 110 extend upwardly from bracket 104 and pass through the second clamp arm 94 and are secured at their upper ends to the first clamp arm 92; the push rod 100 is actuated to move the second clamp arm 94 up and down).
	With respect to claim 7, Ford discloses that each clamping element is a screw-threaded fastening element (See Fig. 2A and Para. 0019 for discussion of how the first fitting 34 includes an externally threaded portion 36 formed at its second end 37 that is threadably engageable with a substantially transverse clamp arm 92 of the clamp assembly; Para. 0024 discloses how hollow nut 48 may be secured within a second clamp arm 94 by a threaded engagement).
	With respect to claim 12, Ford discloses the inclusion of a user-engagement handle attached to the holder frame (the rods that encompass the space between first and second clamp arms 92 and 94 can be gripped by a human hand; See Paras. 0036-0037 and Fig. 1).
With respect to claim 15, Ford discloses that the first and second pipe connection element are screw-threaded pipe manifold connection elements (See Fig. 2A and Para. 0020 for discussion of how the first fluid conduit is threadably coupled to the first end 35 of the first fitting 34 such that it extends upwardly from the first fitting 34 and the first clamp arm 92; Para. 0023 discloses how the central passageway of the second fitting 46 includes an internally threaded portion 70 formed at the first end 64 of the first fitting 34 that is designed for receiving an externally threaded mating coupling 41 of the second fluid conduit 47).

Allowable Subject Matter
Claims 6, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: a) that the tube retaining force is a clamping force acting perpendicular to the tube mounting axis (claim 6; Ford discloses that the clamp assembly is designed to move one of the clamp elements in the same axis as the tube mounting axis); and b) that the holder frame comprises a cover element with encloses or substantially encloses the first and second mounting sleeve portions and sad sorbent tube (claim 10).

Response to Arguments
Applicant’s arguments filed February 14, 2021 with respect to the rejection(s) under Ford et al (US 2010/0154207 A1) have been fully considered and are persuasive in view of the amendments provided.  Therefore, the rejection has been withdrawn.  However, upon further consideration and applicant’s amendments to the claims, a modified ground of rejection under Ford et al (US 2010/0154207 A1) was made above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/					/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                February 23, 2021